The Honorable Larry Goodwin State Representative P.O. Box 129 Cave City, AR 72521
Dear Representative Goodwin:
This is in response to your request, submitted on behalf of the Fulton County Hospital, for an opinion regarding the Arkansas Freedom of Information Act (FOIA), which is codified at A.C.A.25-19-101 et seq.  You have asked, specifically, whether the Board of Governors (Board) of the hospital may go into executive session to review Quality Assurance findings which include confidential medical information specific to individual patients, physicians and nurses.
After consulting with the Arkansas Department of Health (Department), it is my opinion that the FOIA issue need not be addressed due to an overly broad interpretation of Department Regulation 0202.4(E) by the Board.
Regulation 0202.4(E) states:
  The facility should establish appropriate channels through which to communicate quarterly Quality Assurance (QA) summaries to the Governing Body and Medical Staff.
It is the position of the Department that confidential medical information should not be contained within the summaries required by regulation to be presented to the Board.  If there is no confidential information contained in the summaries, then there is no need to address the question of whether the documents can be discussed in executive session under the FOIA.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker and Special Assistant Attorney General George A. Harper.